Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 31, 2020

                                            No. 04-20-00069-CV

                                       IN RE Devry Marie SAENZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On January 31, 2020, relator filed a petition for writ mandamus and an emergency motion for
temporary relief. This court believes a serious question concerning the relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest
may file a response to the petition in this court no later than February 18, 2020. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

        The motion for temporary relief is GRANTED. The court hereby ORDERS, pending final
resolution of the petition and upon payment of a cash bond in the amount of $4,500.00 payable to the
451st Judicial District Court, that Devry Marie Saenz be released from custody under the trial court’s
“Order Holding Respondent [Devry Marie Saenz] in Contempt for Failure to Pay Child Support With
Commitment and Granting Judgment” entered in Cause No. 17-538, styled In the Matter of the
Marriage of Devry Marie Saenz and Matthew Joseph Springer and In the Interest of L.V.S., P.M.S.,
and P.M.S., Children, filed in the 451st Judicial District Court, Kendall County, Texas. The cash
bond in the amount of $4,500.00 is sufficient to release Devry Marie Saenz from both the civil and
criminal contempt commitments.

           It is so ORDERED on January 31, 2020.
                                                                          PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court


1
 This proceeding arises out of Cause No. 17-538, styled In the Marriage of Devry Marie Saenz and Matthew Joseph
Spinger, and In the Interest of L.V.S., P.M.S., and P.M.S., Children pending in the 451st Judicial District Court,
Kendall County, Texas, the Honorable Solomon Casseb, III presiding.